     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 1 of 17




 1    JONES, SKELTON & HOCHULI
      Donn C. Alexander, No. 6554
 2    40 North Central Avenue, Suite 2700
      Phoenix, Arizona 85004
 3    Telephone: (602) 263-1700
      Facsimile: (602) 200-7895
 4    Email: dalexander@jshfirm.com

 5    KAEMPFER CROWELL
      Robert McCoy, No. 9121
 6    Sihomara L. Graves, No. 13239
      1980 Festival Plaza Drive, Suite 650
 7    Las Vegas, Nevada 89135
      Telephone: (702) 792-7000
 8    Facsimile: (702) 796-7181
      Email: rmccoy@kcnvlaw.com
 9    Email: sgraves@kcnvlaw.com

10    Attorneys for Defendant DePuy
      Synthes Sales, Inc.
11
12                            UNITED STATES DISTRICT COURT

13                                       DISTRICT OF NEVADA

14    FRANCES WEBB, an individual,                Case No. 3:20-cv-00196-MMD-WGC
15                          Plaintiff,
16    vs.                                         PROTECTIVE ORDER
17    SYNTHES USA SALES, LLC, a
      Delaware Limited Liability Company;
18    DEPUY SYNTHES SALES, INC., a
      Massachusetts Corporation; and DOES I-
19    X inclusive,
20                          Defendant.
21
22                    The Court recognizes that documents and information (“Materials” as
23    defined in this order) being sought through discovery in this action are considered
24

      2738814_1 17671.21                                                        Page 1 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 2 of 17




 1    confidential by the parties. The parties have agreed to be bound by the terms of

 2    this Protective Order (“Order”) in this action to facilitate document production and

 3    disclosure, and to protect the respective interests of the parties in their confidential

 4    information. This Order shall remain in effect unless modified pursuant to the

 5    terms contained in this Order.

 6                    Accordingly, IT IS ORDERED that the parties’ stipulation is granted

 7    and the following provisions shall be enforced:

 8                                           DEFINITIONS

 9                    The following Definitions shall apply in this Order:

10                    A.       The term “Confidential Information” will mean and include

11    information contained or disclosed in any materials, including documents, portions

12    of documents, answers to interrogatories, responses to requests for admissions, trial

13    testimony, deposition testimony, and transcripts of trial testimony and depositions,

14    including data, summaries, and compilations derived therefrom that is deemed to

15    be Confidential Information by any party to which it belongs.

16                    B.       The term “Materials” will include, but is not be limited to:

17    documents;           correspondence;   memoranda;    financial   information;      email;

18    specifications; marketing plans; marketing budgets; customer information;

19    materials that identify customers or potential customers; price lists or schedules or

20    other matter identifying pricing; minutes; letters; statements; cancelled checks;

21    contracts; invoices; drafts; books of account; worksheets; forecasts; notes of

22    conversations; desk diaries; appointment books; expense accounts; recordings;

23    photographs; motion pictures; sketches; drawings; notes of discussions with third

24    parties; other notes; business reports; instructions; disclosures; other writings;

      2738814_1 17671.21                                                              Page 2 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 3 of 17




 1    records of website development; certain medical records and related information;

 2    and internet archives.

 3                    C.    The term “Counsel” will mean all counsel of record throughout

 4    the litigation, including outside counsel of record, and other attorneys, paralegals,

 5    secretaries, and support staff employed in the office of any counsel of record.

 6                                    PROTECTIVE ORDER

 7                    The following provisions shall apply in this litigation:

 8                    1.    Each party to this litigation that produces or discloses any

 9    Materials, answers to interrogatories, responses to requests for admission, trial

10    testimony, deposition testimony, and transcripts of trial testimony and depositions,

11    or information that the producing party believes should be subject to this Protective

12    Order may designate the same as “CONFIDENTIAL” or “CONFIDENTIAL—

13    FOR COUNSEL ONLY.”

14                          (a)    Designation as “CONFIDENTIAL”:                Any party may

15    designate information as “CONFIDENTIAL” only if, in the good faith belief of

16    such party and its Counsel, the unrestricted disclosure of such information could be

17    harmful to the business or operations of such party, or discloses the personal health

18    information of Plaintiff or others.

19                          (b)    Designation as “CONFIDENTIAL—FOR COUNSEL

20    ONLY”: Any party may designate information as “CONFIDENTIAL—FOR

21    COUNSEL ONLY” only if, in the good faith belief of such party and its Counsel,

22    the information is among that considered to be most sensitive by the party,

23    including but not limited to trade secret or other confidential research,

24    development, financial, customer related data or other commercial information.

      2738814_1 17671.21                                                              Page 3 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 4 of 17




 1                    2.         In the event the producing party elects to produce Materials for

 2    inspection, no marking need be made by the producing party in advance of the

 3    initial inspection. For purposes of the initial inspection, all Materials produced

 4    will be considered as “CONFIDENTIAL—FOR COUNSEL ONLY,” and must be

 5    treated as such pursuant to the terms of this Order. Thereafter, upon selection of

 6    specified Materials for copying by the inspecting party, the producing party must,

 7    within a reasonable time prior to producing those Materials to the inspecting party,

 8    mark the copies of those Materials that contain Confidential Information with the

 9    appropriate confidentiality marking.

10                    3.         Whenever a deposition taken on behalf of any party involves

11    the disclosure of Confidential Information of any party:

12                               (a)   the deposition or portions of the deposition must be

13    designated as containing Confidential Information subject to the provisions of this

14    Order; such designation must be made on the record whenever possible, but a party

15    may designate portions of depositions as containing Confidential Information after

16    transcription of the proceedings; a party will have until 30 days after receipt of the

17    deposition transcript to inform the other party or parties to the action of the

18    portions     of      the     transcript   to   be   designated   “CONFIDENTIAL”          or

19    “CONFIDENTIAL – FOR COUNSEL ONLY.”

20                               (b)   the disclosing party will have the right to exclude from

21    attendance at the deposition, during such time as the Confidential Information is to

22    be disclosed, any person other than the deponent, Counsel (including their staff and

23    associates), the court reporter, and the person(s) agreed upon pursuant to paragraph

24    8, below; and

      2738814_1 17671.21                                                               Page 4 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 5 of 17




 1                         (c)   The originals of the deposition transcripts and all copies

 2    of    the     deposition   must   bear    the    legend    “CONFIDENTIAL”           or

 3    “CONFIDENTIAL—FOR COUNSEL ONLY,” as appropriate, and the original or

 4    any copy ultimately presented to a court for filing must not be filed unless it can be

 5    accomplished under seal, identified as being subject to this Order, and protected

 6    from being opened except by order of this Court.

 7                    4.   All Confidential Information designated as “CONFIDENTIAL”

 8    or “CONFIDENTIAL—FOR COUNSEL ONLY” must not be disclosed by the

 9    receiving party to anyone other than those persons designated within this Order

10    and must be handled in the manner set forth below, and in any event, must not be

11    used for any purpose other than in connection with this litigation, unless and until

12    such designation is removed either by agreement of the parties, or by order of the

13    Court.

14                    5.   Information designated “CONFIDENTIAL—FOR COUNSEL

15    ONLY” may be viewed only by:

16                         (a)   Counsel (as defined in paragraph C, above) of the

17    receiving party;

18                         (b)   Independent experts and stenographic and clerical

19    employees associated with such experts. Prior to receiving any Confidential

20    Information of the producing party, the expert must execute a copy of the

21    “Agreement to Be Bound by Stipulated Protective Order,” attached hereto as

22    Exhibit A. Counsel for the receiving party must retain executed copies of such

23    exhibits;

24

      2738814_1 17671.21                                                          Page 5 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 6 of 17




 1                         (c)    The Court and any Court staff and administrative

 2    personnel;

 3                         (d)    Any court reporter employed in this litigation and acting

 4    in that capacity; and

 5                         (e)    Any person indicated on the face of the document to be

 6    its author or co-author, or any person identified on the face of the document as one

 7    to whom a copy of such document was sent before its production in this action.

 8                    6.   Information designated “CONFIDENTIAL” may be viewed

 9    only by the individuals listed in paragraph 5, above, and by the additional

10    individuals listed below:

11                         (a)    Party principals or executives who are required to

12    participate in policy decisions with reference to this action;

13                         (b)    Technical personnel of the parties with whom Counsel

14    for the parties find it necessary to consult, in the discretion of such Counsel, in

15    preparation for trial of this action; and

16                         (c)    Stenographic and clerical employees associated with the

17    individuals identified above.

18                    7.   All    information     that     has    been      designated      as

19    “CONFIDENTIAL—COUNSEL ONLY” by the producing or disclosing party,

20    and any and all reproductions of that information, must be retained in the custody

21    of the Counsel for the receiving party, except that independent experts authorized

22    to view such information under the terms of this Order may retain custody of

23    copies such as are necessary for their participation in this litigation, but only during

24    the course of this litigation. The principals, employees or other agents of the

      2738814_1 17671.21                                                            Page 6 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 7 of 17




 1    parties who received information prior to and apart from this litigation that was

 2    subsequently disclosed in this litigation as being either “CONFIDENTIAL” or

 3    “CONFIDENTIAL—FOR COUNSEL ONLY” may also retain copies of that

 4    information as is necessary for use in their respective businesses.

 5                    8.   Before any Materials produced in discovery, answers to

 6    interrogatories, responses to requests for admissions, deposition transcripts, or

 7    other documents which are designated as Confidential Information are filed with

 8    the Court for any purpose, the party seeking to file such material must seek

 9    permission of the Court to file the material under seal. The parties must follow the

10    procedural requirements of LR IA 10-5 and the requirements of Kamakana v. City

11    and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). Nothing in this order

12    shall be construed as automatically permitting a party to file under seal. The party

13    seeking leave of Court shall show “compelling reasons” (where the motion is more

14    than tangentially related to the merits of the case) or “good cause” for filing under

15    seal. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir.

16    2016). Additionally, such party seeking to file under seal shall, within the

17    applicable deadline, file a redacted, unsealed version of any motion, response or

18    reply if such party is waiting for a ruling from the Court on filing an unredacted,

19    sealed version of the same document. Further, no portion of the trial of the matter

20    shall be conducted under seal.

21                    9.   Confidential   Information      and     Materials    designated

22    “CONFIDENTIAL” or “CONFIDENTIAL—FOR COUNSEL ONLY” shall be

23    used solely for the prosecution or defense of this action. A party who wishes to

24    use Confidential Information and/or Materials designated “CONFIDENTIAL” or

      2738814_1 17671.21                                                         Page 7 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 8 of 17




 1    “CONFIDENTIAL—FOR COUNSEL ONLY” for a purpose other than the

 2    prosecution or defense of this action must request permission, in writing, from

 3    Counsel for the producing party. The receiving party’s request must identify the

 4    Confidential Information and/or Materials designated “CONFIDENTIAL” or

 5    “CONFIDENTIAL—FOR COUNSEL ONLY” that the receiving party wishes to

 6    use, and identify the purpose for which it wishes to use Confidential Information

 7    and/or Materials designated “CONFIDENTIAL” or “CONFIDENTIAL—FOR

 8    COUNSEL ONLY.” If the parties cannot resolve the question of whether the

 9    receiving party can use Confidential Information and/or Materials designated

10    “CONFIDENTIAL” or “CONFIDENTIAL—FOR COUNSEL ONLY” for a

11    purpose other than the prosecution or defense of this action within 14 days of the

12    producing party’s receipt of such a request, the receiving party may move the

13    Court for a ruling on the receiving party’s request. In the event any party files a

14    motion seeking to use Confidential Information and/or Materials designated

15    “CONFIDENTIAL” or “CONFIDENTIAL—FOR COUNSEL ONLY” for a

16    purpose other than the prosecution or defense of this action, the Confidential

17    Information          and/or   Materials   designated    “CONFIDENTIAL”           or

18    “CONFIDENTIAL—FOR COUNSEL ONLY” shall be submitted to the Court,

19    under seal, for an in-camera inspection. Any Confidential Information and/or

20    Materials       designated    “CONFIDENTIAL”       or   “CONFIDENTIAL—FOR

21    COUNSEL ONLY” at issue must be treated as Confidential Information, as

22    designated by the producing party, until the Court has ruled on the motion or the

23    matter has been otherwise resolved.

24

      2738814_1 17671.21                                                       Page 8 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 9 of 17




 1                    10.   At any stage of these proceedings, any party may object to a

 2    designation of Materials as Confidential Information.        The party objecting to

 3    confidentiality must notify, in writing, Counsel for the producing party of the

 4    objected-to Materials and the grounds for the objection. If the dispute is not

 5    resolved consensually between the parties within 14 days of receipt of such a

 6    notice of objections, the objecting party may move the Court for a ruling on the

 7    objection. In the event any party files a motion challenging the designation or

 8    redaction of information, the document shall be submitted to the Court, under seal,

 9    for an in-camera inspection. The Materials at issue must be treated as Confidential

10    Information, as designated by the producing party, until the Court has ruled on the

11    objection or the matter has been otherwise resolved.

12                    11.   At any stage of these proceedings, any party may request that it

13    be permitted to disclose Materials designated as Confidential Information to

14    individuals not permitted by this Order to view such Materials. The party must

15    notify, in writing, Counsel for the producing party of the identity of the relevant

16    Materials and the individuals to whom the party wishes to disclose the Materials. If

17    the request is not resolved consensually between the parties within 14 days of

18    receipt of such a request, the requesting party may move the Court for a ruling

19    allowing such disclosure. In the event any party files a motion requesting such

20    disclosure, the document shall be submitted to the Court, under seal, for an in-

21    camera inspection.       The Materials at issue must be treated as Confidential

22    Information, as designated by the producing party, until the Court has ruled on the

23    request.

24

      2738814_1 17671.21                                                          Page 9 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 10 of 17




 1                     12.   All Confidential Information must be held in confidence by

 2     those inspecting or receiving it. To the extent the Confidential Information has not

 3     been disclosed prior to and apart from this litigation, it must be used only for

 4     purposes of this action. If the Confidential Information was exchanged between

 5     the parties prior to and apart from this litigation for purposes of conducting their

 6     respective businesses, the parties may continue to use that otherwise Confidential

 7     Information for that purpose. The parties may not distribute the Confidential

 8     Information beyond those persons or entities that had received the Confidential

 9     Information prior to this litigation. In addition, counsel for each party, and each

10     person receiving Confidential Information, must take reasonable precautions to

11     prevent the unauthorized or inadvertent disclosure of such information.              If

12     Confidential Information is disclosed to any person other than a person authorized

13     by this Order, the party responsible for the unauthorized disclosure must

14     immediately bring all pertinent facts relating to the unauthorized disclosure to the

15     attention of the other parties and, without prejudice to any rights and remedies of

16     the other parties, make every effort to prevent further disclosure by the party and

17     by the person(s) receiving the unauthorized disclosure.

18                     13.   No party will be responsible to another party for disclosure of

19     Confidential Information under this Order if the information in question is not

20     labeled or otherwise identified as such in accordance with this Order.

21                     14.   If a party, through inadvertence, produces any Confidential

22     Information without labeling or marking or otherwise designating it as such in

23     accordance with this Order, the producing party may give written notice to the

24     receiving party that the Materials produced are deemed Confidential Information,

       2738814_1 17671.21                                                         Page 10 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 11 of 17




 1     and that the Materials produced should be treated as such in accordance with that

 2     designation under this Order. The receiving party must treat the Materials as

 3     confidential, once the producing party so notifies the receiving party.         If the

 4     receiving party has disclosed the Materials before receiving the designation, the

 5     receiving party must notify the producing party in writing of each such disclosure.

 6     Counsel for the parties will agree on a mutually acceptable manner of labeling or

 7     marking the inadvertently produced Materials as “CONFIDENTIAL” or

 8     “CONFIDENTIAL—FOR COUNSEL ONLY.”

 9                     15.   Nothing within this Order will prejudice the right of any party

10     to object to the production of any discovery material on the grounds that the

11     material is protected as privileged or as attorney work product.

12                     16.   Nothing in this Order will bar Counsel from rendering advice to

13     their clients with respect to this litigation and, in the course thereof, relying upon

14     any information designated as Confidential Information, provided that the contents

15     of the information must not be disclosed.

16                     17.   This Order will be without prejudice to the right of any party to

17     oppose production of any information for lack of relevance or any other ground

18     other than the mere presence of Confidential Information. The existence of this

19     Order must not be used by either party as a basis for discovery that is otherwise

20     improper under the Federal Rules of Civil Procedure.

21                     18.   Information designated Confidential pursuant to this Order also

22     may be disclosed if:

23                           (a)   the party or non-party making the designation consents to

24     such disclosure;

       2738814_1 17671.21                                                          Page 11 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 12 of 17




 1                           (b)   the Court, after notice to all affected persons, allows such

 2     disclosure; or

 3                           (c)   the party to whom Confidential Information has been

 4     produced thereafter becomes obligated to disclose the information in response to a

 5     lawful subpoena, provided that the subpoenaed party gives prompt notice to

 6     Counsel for the party which made the designation, and permits Counsel for that

 7     party sufficient time to intervene and seek judicial protection from the enforcement

 8     of this subpoena and/or entry of an appropriate protective order in the action in

 9     which the subpoena was issued.

10                     19.   Nothing in this Confidentiality Order shall limit any producing

11     party’s use of its own documents or shall prevent any producing party from

12     disclosing its own Confidential Information to any person. Such disclosures shall

13     not affect any confidential designation made pursuant to the terms of this Order so

14     long as the disclosure is made in a manner which is reasonably calculated to

15     maintain the confidentiality of the information. Nothing in this Order shall prevent

16     or otherwise restrict Counsel from rendering advice to their clients, and in the

17     course thereof, relying on examination of stamped confidential information.

18                     20.   Within 30 days of the final termination of this action, including

19     any and all appeals, Counsel for each party must purge all Confidential

20     Information from all machine-readable media on which it resides and must either

21     (a) return all Confidential Information to the party that produced the information,

22     including any copies, excerpts, and summaries of that information, or (b) destroy

23     same.      With respect to paper copies, return or destruction of Confidential

24     Information is at the option of the producing party. Notwithstanding the foregoing,

       2738814_1 17671.21                                                           Page 12 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 13 of 17




 1     Counsel for each party may retain all pleadings, briefs, memoranda, motions, and

 2     other documents filed with the Court that refer to or incorporate Confidential

 3     Information, and will continue to be bound by this Order with respect to all such

 4     retained information, after the conclusion of this litigation. Further, attorney work

 5     product Materials that contain Confidential Information need not be destroyed, but,

 6     if they are not destroyed, the person in possession of the attorney work product will

 7     continue to be bound by this Order with respect to all such retained information,

 8     after the conclusion of this litigation.

 9                     21.   The restrictions and obligations set forth within this Order will

10     not apply to any information that:

11                           (a)    the parties agree should not be designated Confidential

12     Information;

13                           (b)    the parties agree, or the Court rules, is already public

14     knowledge; or

15                           (c)    the parties agree, or the Court rules, has become public

16     knowledge other than as a result of disclosure by the receiving party, its

17     employees, or its agents, in violation of this Order.

18                     22.   Any    party   may    designate   as   “CONFIDENTIAL”          or

19     “CONFIDENTIAL—FOR COUNSEL ONLY” any Materials that were produced

20     during the course of this action without such designation before the effective date

21     of this Order, as follows:

22                           (a)    Parties to this action may designate such Materials by

23     sending written notice of such designation, accompanied by copies of the

24     designated Materials bearing the appropriate legend of “CONFIDENTIAL” or

       2738814_1 17671.21                                                          Page 13 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 14 of 17




 1     “CONFIDENTIAL—FOR COUNSEL ONLY” to all other parties in possession or

 2     custody of such previously undesignated Materials. Any party receiving such

 3     notice and copies of designated Materials pursuant to this subparagraph shall return

 4     to the producing party all undesignated copies of such Materials in its custody or

 5     possession, or shall affix the appropriate legend to all copies of the designated

 6     Materials in its custody or possession.

 7                           (b)   Upon notice of designation pursuant to this paragraph,

 8     parties shall also: (i) make no disclosure of such designated Materials or

 9     information contained therein except as allowed under this Order; and (ii) take

10     reasonable steps to notify any persons known to have possession of such

11     designated Materials or information of the effect of such designation under this

12     Order.

13                           (c)   All such designations must be made within 30 days of the

14     date of this Order.

15                     23.   Transmission by email or facsimile is acceptable for all

16     notification purposes within this Order.

17                     24.   This Order may be modified by agreement of the parties,

18     subject to approval by the Court.

19                     25.   The Court may modify the terms and conditions of this Order

20     for good cause, or in the interest of justice, or on its own order at any time in these

21     proceedings.

22                     26.   After termination of this action, the provisions of this Order

23     shall continue to be binding, except with respect to those documents and

24     information that became a matter of public record. This Court retains and shall

       2738814_1 17671.21                                                          Page 14 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 15 of 17




 1     have continuing jurisdiction over the parties and recipients of Confidential

 2     Information and Materials designated as confidential for enforcement of the

 3     provisions of this Order following termination of this litigation.

 4                     IT IS SO ORDERED.

 5

 6                                                     UNITED STATES MAGISTRATE JUDGE

 7                                    DATED:
       _________________________________________
 8
                                              ORDER
 9
        Paragraph 26 is modified to reflect that although the parties may agree to be bound by the
10      confidentiality terms of this Order beyond the conclusion of this lawsuit, the dismissal of this action
        will terminate the jurisdiction of this Court.
11      IT IS SO ORDERED.

12                                            ____________________________________________
                                              UNITED STATES MAGISTRATE JUDGE
13
                                               DATED: February 8, 2021.
14
15
16
17

18
19
20
21
22
23
24

       2738814_1 17671.21                                                                           Page 15 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 16 of 17




 1                                            EXHIBIT A

 2                     I, __________________________________________, declare and

 3     say that:

 4                     1.   I am employed as ______________________________________

 5     by _____________________________________________________.

 6                     2.   I have read the Stipulated Protective Order (the “Order”) entered

 7     in _________________________ and have received a copy of the Order.

 8                     3.   I promise that I will use any and all “CONFIDENTIAL” or

 9     “CONFIDENTIAL—FOR COUNSEL ONLY” information, as defined in the

10     Order, given to me only in a manner authorized by the Order, and only to assist

11     Counsel in the litigation of this matter.

12                     4.   I   promise    that   I   will   not   disclose   or   discuss   such

13     “CONFIDENTIAL”             or      “CONFIDENTIAL—FOR              COUNSEL         ONLY”

14     information with anyone other than the persons described in paragraphs 4, 5, and 6

15     of the Order.

16                     5.   I acknowledge that, by signing this agreement, I am subjecting

17     myself to the jurisdiction of the United States District Court for the District of

18     Arizona with respect to the enforcement of the Order.

19                     6.   I understand that any disclosure or use of “CONFIDENTIAL” or

20     “CONFIDENTIAL—FOR COUNSEL ONLY” information in any manner

21     contrary to the provisions of the Protective Order may subject me to sanctions for

22     contempt of court.

23                     7.   I will return all “CONFIDENTIAL” or “CONFIDENTIAL—

24     FOR COUNSEL ONLY” Materials (as defined in the Order) to the attorney who

       2738814_1 17671.21                                                              Page 16 of 17
     Case 3:20-cv-00196-MMD-WGC Document 20 Filed 02/08/21 Page 17 of 17




 1     provided it to me, upon request of that attorney, and I shall not retain any copies of

 2     said Materials or any information contained within “Confidential” or

 3     “CONFIDENTIAL—FOR COUNSEL ONLY” Materials.

 4                     I declare under penalty of perjury of the laws of the United States of

 5     America that the foregoing is true and correct.

 6
 7                                              SIGNATURE

 8                                              DATED:

 9
10
11
12
13
14
15
16
17

18
19
20
21
22
23
24

       2738814_1 17671.21                                                         Page 17 of 17
